Motion Denied and Order filed May 10, 2019




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00278-CV
                                 ____________

     In the Interest of B.G.G., a/k/a A.G., and J.J.G., a/k/a J.G., children


                    On Appeal from the 309th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2017-60051


                                      ORDER

      This is an accelerated appeal from a judgment in a parental termination appeal.
The judgment was signed December 20, 2018, and the notice of appeal was filed
December 26, 2018, but the notice of appeal was not forwarded to this court until
April 2, 2019. The record was complete as of April 9, 2019.

      Appellant, B.G. (Mother), is represented by appointed counsel, Bradley
Tilton. Mother’s brief was due April 29, 2019. Because no brief was filed, on April
30, 2019, we issued an order directing Tilton to file Mother’s brief by May 10, 2019.

      On May 9, 2019, Tilton filed an unopposed motion to extend time to file
Mother’s brief. The motion states in relevant part:
• Tilton was appointed on February 7, 2019 but did not learn of the appointment
  until April 2, 2019, when Mother’s trial counsel informed him;

• Tilton was busy on another matter and unable to turn to this case until the
  following week;

• Tilton did not receive notice that the record had been filed in this court;

• On April 18, 2019, Tilton filed a notice of appearance as counsel in this court;

• Also on April 18, 2019, unaware that the record had been filed, Tilton filed a
  motion in the trial court for a free copy of the record; and

• Tilton has still not been able to access the “case file” from the district clerk’s
  website.

The motion asks for a 30-day extension (until Sunday, June 9, 2019) to file the brief.

         “[S]o far as reasonably possible,” appeals in parental termination cases and
child protection cases are to be brought to final disposition within 180 days of the
date the notice of appeal is filed. See Tex. R. Jud. Admin. 6.2(a) (effective May 1,
2012). This accelerated schedule requires greater compliance with briefing
deadlines. Even though we did not learn of this appeal until 98 days after the notice
of appeal was filed—more than halfway through the 180-day period—we are still
bound to bring this appeal to final disposition by the deadline of June 24, 2019.
Tilton’s requested extension would leave just two weeks for the appellee, the Texas
Department of Family & Protective Services (the Department), to file its brief and
this court to issue its opinion.

         Accordingly, we DENY the motion to extend time and issue the following
order:

         1. The clerk’s record and reporter’s record may be downloaded from our
            Attorney Record Portal. Instructions regarding the portal may be found on
            the court’s website.
      2. Documents that are part of the record below but not yet part of the record
         on appeal may be included in the appendix to a party’s brief, with a
         notation that the official document has been requested for the district clerk.
         Further instructions are published on the court’s website.

      3. Tilton shall file Mother’s brief no later than May 20, 2019. If the brief is
         not filed by that date, we will decide this appeal based on the record
         before this court. See Tex. R. App. P. 38.8(a)(2).
      4. The Department may file a brief in this case, regardless of whether an
         appellants’ brief is filed. See Tex. R. App. P. 38.8(a)(3).

      5. The court will not delay submission of the appeal or issuance of its
         opinion awaiting Mother’s brief or the Department’s brief.

                                   PER CURIAM

Panel consists of Justices Christopher, Bourliot, and Zimmerer.